WATSON, Chief Judge.
J. Julius Levy, Esquire, one of the Special Masters for the Third Circuit in railroad reorganization proceedings, has filed his Report and Recommendations on a Petition by' E. McLain Watters, Trustee of the Lackawanna and Wyoming Valley Railroad Company, Debtor, (hereinafter called “Trustee”) for permission to sell coal refuse to the Pompey . Coal Company, (hereinafter called “Pompey”) for the consideration and on the terms and conditions set forth in the Petition and in an agreement dated September 15, 1950, between the Erie Railroad Company (hereinafter called “Erie”) and the Trustee jointly with Pompey.
The Report and Recommendations of the Special Master are so able, clear and complete that there is little if anything left for the Court so say or do other than to adopt them in full as the Opinion, Findings and Conclusions of the Court.
It is clear that title to the coal in the Lackawanna and Wyoming Valley Railroad Company, Debtor, is seriously in doubt, that the claim of title to the coal refuse by the Erie is substantial and that under all the circumstances, the action of the Trustee in entering into the agreement dated September 15, 1950, jointly with the Erie with Pompey, was proper and profitable to the Debtor Company. It is also clear that under all the facts and circumstances shown to exist, the offers of other coal companies are actually lower in dollars and cents than that of Pompey, and that the action of the Trustee in entering into the prospective contract was eminently proper as well as satisfactorily profitable to the Debtor Company as shown by the Special Master’s Report.
Now, September 25, 1950, the Special Master’s Opinion is adopted as the Opinion of this Court: The Findings of Fact and Conclusions of the Special Master are adopted as the Findings of Fact and Conclusions of the Court, the Recommendations of the Special Master, are adopted, and it is ordered that the Trustee be, and he hereby is, permitted to execute the requested contract in the manner and form as set forth in the agreement of sale. The proceeds of the sale to the Debtor shall become a part of the Debtor’s estate and be administered in accordance with the applicable provisions of Section 77 of the Bankruptcy Act, 11 U.S.C.A. § 205.